Exhibit 10.78

 

SETTLEMENT AGREEMENT AND STIPULATION

 

THIS SETTLEMENT AGREEMENT and Stipulation dated as of September 20, 2013 by and
between ASC Recap LLC ("ASC"), a limited liability company formed under the laws
of the State of Connecticut, with offices in Fairfield County, Connecticut, and
Bioneutral Group, Inc., a corporation incorporated under the laws of Nevada,
with offices in Newark, New Jersey ("COMPANY").

 

BACKGROUND:

 

WHEREAS, there are bona fide outstanding Claims against the Company in the
principal amount of not less than $266,298.17; and

 

WHEREAS, these liabilities are past due; and

 

WHEREAS, ASC acquired such liabilities on the terms and conditions set forth in
the annexed Claim Purchase Agreement(s), subject however to the agreement of the
Company and compliance with the provisions hereof; and

 

WHEREAS, ASC and the Company desire to resolve, settle, and compromise among
other things the liabilities as more particularly set forth on Schedule A
annexed hereto (hereinafter collectively referred to as the "Claims").

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.     Defined Terms. As used in this Agreement, the following terms shall have
the following meanings specified or indicated (such meanings to be equally
applicable to both the singular and plural forms of the terms defined): 



 

"AGREEMENT" shall have the meaning specified in the preamble hereof.

 

1

 



  

"CLAIM AMOUNT" shall mean $266,298.17.

 

"COMMON STOCK" shall mean the Company's common stock, $0.00001 par value per
share, and any shares of any other class of common stock whether now or
hereafter authorized, having the right to participate in the distribution of
dividends (as and when declared) and assets (upon liquidation of the Company).

 

"COURT" shall mean the Superior Court of the State of New Jersey.

 

"DISCOUNT" shall mean twenty five (20%) percent.

 

"DTC" shall have the meaning specified in Section 3b.

 

"DWAC" shall have the meaning specified in Section 3b.

 

"FAST" shall have the meaning specified in Section 3b.

 

"GROSS PROCEEDS" shall mean proceeds from sales of Settlement Shares by ASC.
"LEGAL FEES" shall have the meaning specified in Section 3a.

 

"NET PROCEEDS" shall mean Gross Proceeds less all brokerage, clearing and
delivery related fees and charges associated with the generation of such Gross
Proceeds, including but not limited to, commission and execution fees, ticket
and deposit fees, DTC and Non-DTC, transfer agent and clearing agent fees.

 

"PRINCIPAL MARKET" shall mean the Nasdaq National Market, the Nasdaq SmallCap
Market, the Over the Counter Bulletin Board, OTCXD, the American Stock Exchange
or the New York Stock Exchange, whichever is at the time the principal trading
exchange or market for the Common Stock.

 

2

 



 

"REMITTANCE AMOUNT" shall mean NET PROCEEDS multiplied by one minus the Discount
((1 – 0.20) or 0.80);

 

"SELLER" shall mean any individual or entity listed on Schedule A, who
originally owned the Claims.

 

"SETTLEMENT SHARES" shall have the meaning specified in Section 3a.

 

"TRADING DAY" shall mean any day during which the Principal Market shall be open
for business.

 

"TRANSFER AGENT" shall mean the transfer agent for the Common Stock (and to any
substitute or replacement transfer agent for the Common Stock upon the Company's
appointment of any such substitute or replacement transfer agent).

 

2.     Fairness Hearing. Upon the execution hereof, Company and ASC agree,
pursuant to Section 3(a) (10) of the Securities Act of 1933 (the "Act") , to
promptly submit the terms and conditions of this Agreement to the Court for a
hearing on the fairness of such terms and conditions, and the issuance exempt
from registration of the Settlement Shares. This Agreement shall become binding
upon the parties only upon entry of an order by the Court substantially in the
form annexed hereto as Exhibit A (the "Order").

 

3

 



 

3.     Settlement Shares. a. Following entry of an Order by the Court in
accordance with Paragraph 2 herein and the delivery by ASC and Company of the
Stipulation of Dismissal (as defined below), in settlement of the Claims, the
Company shall issue and deliver to ASC shares of its Common Stock (the
"Settlement Shares") in one or more tranches as necessary,and subject to
adjustment and ownership limitations as set forth below, sufficient to generate
proceeds such that the aggregate Remittance Amount equals the Claim Amount. In
addition, upon the execution of this Agreement, the Company shall issue to ASC a
convertible promissory note in the amount of $15,000.00, maturing six (6) months
from the date of issuance, to cover legal expenses (the "Legal Fee"). The Note
shall have no registration rights, and shall be convertible into the common
stock of the Company at 75% of the lowest closing bid price during the twenty
(20) Trading Days prior to conversion. 

 

b.     No later than the fifth Trading Day following the date that the Court
enters the Order, time being of the essence, Company shall: (i) cause its legal
counsel to issue an opinion to Company's transfer agent, in form and substance
reasonably acceptable to ASC and such transfer agent, that the shares of Common
Stock to be issued as the Initial Issuance and any additional issuance are
legally issued, fully paid and non-assessable, are exempt from registration
under the Securities Act, may be issued without restrictive legend, and may be
resold by ASC without restriction pursuant to the Court Order; and (ii) issue
the Settlement Shares, in tranches as necessary, by physical delivery, or as
Direct Registration Systems (DRS) shares to ASC's account with The Depository
Trust Company (DTC) or through the Fast Automated Securities Transfer (FAST)
Program of DTC's Deposit/Withdrawal Agent Commission (DWAC) system, without any
legends or restriction on transfer pursuant to the Court Order. The date upon
which the first tranche of the Settlement Shares has been received into ASC's
account and are available for sale by ASC shall be referred to as the "Issuance
Date".

 

4

 



 

c.     The Company shall deliver to ASC, through the initial tranche and any
required additional tranches, that number of Settlement Shares the proceeds of
sales of which generate an aggregate Remittance Amount equal to the Claim
Amount. Following the sale and settlement of each tranche of Settlement Shares
issued by the Company to ASC, ASC shall cause to be disbursed the Remittance
Amount associated with such tranche to Sellers in accordance with the Claim
Purchase Agreements. To the extent that the Company issues Settlement Shares in
excess of that necessary to satisfy the aggregate Claim Amount, ASC shall return
any excess Settlement Shares to Company for retirement to treasury stock. The
parties reasonably estimate that the fair market value of the Settlement Shares
and all other amounts received or to be received by ASC is equal to
approximately $330,000.00. The parties acknowledge that the number of Settlement
Shares to be issued pursuant to this Agreement is indeterminable as of the date
of its execution, and could well exceed the current existing number of shares
outstanding as of the date of its execution.

 



d.     Notwithstanding anything to the contrary contained herein, the Settlement
Shares beneficially owned by ASC at any given time shall not exceed the number
of such shares that, when aggregated with all other shares of Company then
beneficially owned by ASC, or deemed beneficially owned by ASC, would result in
ASC owning more than 9.99% of all of such Common Stock as would be outstanding
on such date, as determined in accordance with Section 16 of the Exchange Act
and the regulations promulgated thereunder. In compliance therewith, the Company
agrees to deliver the Initial Issuance and any additional issuances in one or
more tranches.

 

5

 



 



4.     Necessary Action. At all times after the execution of this Agreement and
entry of the Order by the Court, each party hereto agrees to take or cause to be
taken all such necessary action including, without limitation, the execution and
delivery of such further instruments and documents, as may be reasonably
requested by any party for such purposes or otherwise necessary to effect and
complete the transactions contemplated hereby.

 



5.     Releases. Upon receipt of all of the Settlement Shares required to be
delivered hereby, in consideration of the terms and conditions of this
Agreement, and except for the obligations, representations and covenants arising
or made hereunder or a breach hereof, the parties hereby release, acquit and
forever discharge the other and each, every and all of their current and past
officers, directors, shareholders, affiliated corporations, subsidiaries,
agents, employees, representatives, attorneys, predecessors, successors and
assigns (the "Released Parties"), of and from any and all claims, damages, cause
of action, suits and costs, of whatever nature, character or description,
whether known or unknown, anticipated or unanticipated, which the parties may
now have or may hereafter have or claim to have against each other with respect
to the Claims. Nothing contained herein shall be deemed to negate or affect
ASC's right and title to any securities heretofore or hereafter issued to it by
Company or any subsidiary of Company.

 



6

 





 

6.     Representations. Company hereby represents, warrants and covenants to ASC
as follows:

 

a.     There are 200,000,000 shares of Common Stock of the Company authorized,
of which 164,616,730 Shares of Common Stock are issued and outstanding as of
September 10, 2013;

 



b.     The shares of Common Stock to be issued pursuant to the Order are duly
authorized, and when issued will be duly and validly issued, fully paid and
non-assessable, free and clear of all liens, encumbrances and preemptive and
similar rights to subscribe for or purchase securities;

 



c.     Upon Court approval of this Stipulation and entry of the Order, the
shares will be exempt from registration under the Securities Act and issuable
without any restrictive legend;

 



d.     The Company has reserved from its duly authorized capital stock a number
of shares of Common Stock at least equal to the number of shares that could be
issued pursuant to the terms of the Order;

 



e.     If at any time it appears reasonably likely that there may be
insufficient authorized shares to fully comply with the Order, Company shall
promptly increase its authorized shares to ensure its ability to timely comply
with the Order;

 



f.     The execution of this Agreement and performance of the Order by Company
and ASC will not (1) conflict with, violate or cause a breach or default under
any agreements between Company and any creditor (or any affiliate thereof)
related to the account receivables comprising the Claims, or (2) require any
waiver, consent, or other action of the Company or any creditor, or their
respective affiliates, that has not already been obtained;

 

7

 



 

g.     Without limitation, the Company hereby waives any provision in any
agreement related to the account receivables comprising the Claims requiring
payments to be applied in a certain order, manner, or fashion, or providing for
exclusive jurisdiction in any court other than this Court;

 



h.      The Company has all necessary power and authority to execute, deliver
and perform all of its obligations under this Agreement;

 



i.     The execution, delivery and performance of this Agreement by Company has
been duly authorized by all requisite action on the part of Company (including a
majority of its independent directors), and this Agreement has been duly
executed and delivered by Company;

 



j.     Company did not enter into the transaction giving rise to the Claims in
contemplation of any sale or distribution of Company's common stock or other
securities;

 



k.     There has been no modification, compromise, forbearance, or waiver
entered into or given by the Company with respect to the Claims. There is no
action based on the Claims by the Company that is currently pending in any court
or other legal venue, and no judgments based upon the Claims have been
previously entered in any legal proceeding;

 



l.     There are no taxes due, payable or withholdable as an incident of
Seller's provision of goods and services, and no taxes will be due, payable or
withholdable as a result of settlement of the Claims;

 



8

 

 

m.     Except as set forth on Exhibit 6 (m), no Seller within the past ninety
(90) days has been directly or indirectly through one or more intermediaries in
control, controlled by, or under common control with, the Company and is not an
affiliate of the Company as defined in Rule 144 promulgated under the Act;

 



n.     To the best of the Company's knowledge, no Seller is, directly or
indirectly, utilizing any of the proceeds received from ASC for selling the
Claims to provide any consideration to or invest in any manner in the Company or
any affiliate of the Company;

 



o.     Company has not received any notice (oral or written) from the SEC or
Principal Market regarding a halt, limitation or suspension of trading in the
Common Stock; and

 



P.     No Seller will, directly or indirectly, receive any consideration from or
be compensated in any manner by, the Company, or any affiliate of the Company,
in exchange for or in consideration of selling the Claims.

 

q.     Company acknowledges that ASC or its affiliates may from time to time,
hold outstanding securities of the Company, including securities which may be
convertible in shares of the Company's common stock at a floating conversion
rate tied to the current market price for the stock. The number of shares of
Common Stock issuable pursuant to this Agreement may increase substantially in
certain circumstances, including, but not necessarily limited to the
circumstance wherein the trading price of the Common Stock declines during the
Valuation Period. The Company's executive officers and directors have studied
and fully understand the nature of the transaction contemplated by this
Agreement and recognize that they have a potential dilutive effect. The board of
directors of the Company has concluded in its good faith business judgment that
such transaction is in the best interests of the Company. The Company
specifically acknowledges that its obligation to issue the Settlement Shares is
binding upon the Company and enforceable regardless of the dilution such
issuance may have on the ownership interests of other shareholders of the
Company.

 

9

 



 

ASC hereby represents, warrants and covenants to Company as follows:

 

a.     It is the owner of the Claims;

 



b.     It is a limited liability company duly filed and in good standing under
the laws of Connecticut, and

 



c.     The execution, delivery and performance of this Stipulation by ASC has
been duly authorized by all requisite action on the part of ASC, and this
Stipulation has been duly executed and delivered by ASC.

 



7.     Continuing Jurisdiction. Simultaneously with the execution of this
Agreement,the attorneys representing the parties hereto will execute a
stipulation of dismissal substantially in the form annexed hereto as Exhibit B
(the "Stipulation of Dismissal").Notwithstanding the Stipulation, in order to
enable the Court to grant specific enforcement or other equitable relief in
connection with this Agreement, (a) the parties consent to the continuing
jurisdiction of the Court for purposes of enforcing this Agreement, and (b) each
party to this Agreement expressly waives any contention that there is an
adequate remedy at law or any like doctrine that might otherwise preclude
injunctive relief to enforce this Agreement.

 

10

 



 

8.     Conditions Precedent/ Default.

 

a.     If Company shall default in promptly delivering the Settlement Shares to
ASC in the form and mode of delivery as required by Section 3 herein;

 

 b.      If the Order shall not have been entered by the Court on or prior to
November 30„ 2013;

 



c.     If the Company shall fail to comply with the Covenants set forth in
Paragraph 14 hereof;

 



d.     If Bankruptcy, dissolution, receivership, reorganization, insolvency or
liquidation proceedings or other proceedings for relief under any bankruptcy law
or any law for the relief of debtors shall be instituted by or against the
Company; or if the trading of the Common Stock shall have been halted, limited,
or suspended by the SEC or on the Principal Market; or trading in securities
generally on the Principal Market shall have been suspended or limited; or,
minimum prices shall been established for securities traded on the Principal
Market or eligible for delivery via DTC or DWAC; or the Common Stock is no
longer eligible for book transfer delivery via DTC or DWAC; or there shall have
been any material adverse change (i) in the Company's finances or operations, or
(ii) in the financial markets such that, in the reasonable judgment of the ASC,
makes it impracticable or inadvisable to trade the Settlement Shares; and such
suspension, limitation or other action is not cured within ten (10) trading
days;then the Company shall be deemed in default of the Agreement and Order and
this Agreement shall be null and void, unless otherwise agreed by written
agreement of the parties.

 

11

 



 

9.     Information. Company and ASC each represent that prior to the execution
of this Agreement, they have fully informed themselves of its terms, contents,
conditions and effects, and that no promise or representation of any kind has
been made to them except as expressly stated in this Agreement.

 



10.     Ownership and Authority. Company and ASC represent and warrant that they
have not sold, assigned, transferred, conveyed or otherwise disposed of any or
all of any claim, demand, right, or cause of action, relating to any matter
which is covered by this Agreement, that each is the sole owner of such claim,
demand, right or cause of action, and each has the power and authority and has
been duly authorized to enter into and perform this Agreement and that this
Agreement is the binding obligation of each, enforceable in accordance with its
terms.

 



11.     No Admission. This Agreement is contractual and it has been entered into
in order to compromise disputed claims and to avoid the uncertainty and expense
of the litigation. This Agreement and each of its provisions in any orders of
the Court relating to it shall not be offered or received in evidence in any
action, proceeding or otherwise used as an admission or concession as to the
merits of the Action or the liability of any nature on the part of any of the
parties hereto except to enforce its terms.

 



12.     Binding Nature. This Agreement shall be binding on all parties executing
this Agreement and their respective successors, assigns and heirs.

 

12

 



 



13.     Authority to Bind. Each party to this Agreement represents and warrants
that. the execution, delivery and performance of this Agreement and the
consummation of the transactions provided in this Agreement have been duly
authorized by all necessary action of the respective entity and that the person
executing this Agreement on its behalf has the full capacity to bind that
entity. Each party further represents and warrants that it has been represented
by independent counsel of its choice in connection with the negotiation and
execution of this Agreement, and that counsel has reviewed this Agreement.

 

14.     Covenants.

 





  a.     For so long as ASC or any of its affiliates holds any shares of Common
Stock, neither Company nor any of its affiliates shall, without the prior
written consent of ASC (which may not be unreasonably withheld), vote any shares
of Common Stock owned or controlled by it (unless voting in favor of a proposal
approved by a majority of Company's Board of Directors), or solicit any proxies
or seek to advise or influence any person with respect to any voting securities
of Company; in favor of (1) an extraordinary corporate transaction, such as a
merger, reorganization or liquidation, involving Company or any of its
subsidiaries, (2) a sale or transfer of a material amount of assets of Company
or any of its subsidiaries, (3) any change in the present board of directors or
management of Company, including any plans or proposals to change the number of
term of directors or to fill any existing vacancies on the board, (4) any
material change in the present capitalization or dividend policy of Company, (5)
any other material change in Company's business or corporate structure, (6) a
change in Company's charter, bylaws or instruments corresponding thereto (7)
causing a class of securities of Defendant to be delisted from a national
securities exchange or to cease to be authorized to be quoted in an inter-dealer
quotation system of a registered national securities association, (8) causing a
class of equity securities of Company to become eligible for termination of
registration pursuant to Section 12(g)(4) of the Securities Exchange Act of
1934, as amended, (9) terminating its Transfer Agent (10) taking any action
which would impede the purposes and objects of this Settlement Agreement or (11)
taking any action, intention, plan or arrangement similar to any of those
enumerated above. The provisions of this paragraph may not be modified or waived
without further order of the Court.

 

13

 



 

  b.     Immediately upon the signing of the Settlement Order by the Court, the
Company shall cause to be filed a Form 8-K with the Securities and Exchange
Commission disclosing the settlement. The Company shall file such additional SEC
filings as may be required in respect of the transactions.

 

15.     Indemnification. Company shall indemnify, defend and hold ASC and its
affiliates harmless with respect to all obligations of Company arising from or
incident or related to this Agreement, including, without limitation, any claim
or action brought derivatively or directly by the Seller or shareholders of
Company.

 



16.     Legal Effect. The parties to this Agreement represent that each of them
has been advised as to the terms and legal effect of this Agreement and the
Order provided for herein, and that the settlement and compromise stated herein
is final and conclusive forthwith, subject to the conditions stated herein, and
each attorney represents that his or her client has freely consented to and
authorized this Agreement after have been so advised.

 

14

 



 

17.     Waiver of Defense. Each party hereto waives a statement of decision, and
the right to appeal from the Order after its entry. Company further waives any
defense based on the rule against splitting causes of action. The prevailing
party in any motion to enforce the Order shall be awarded its reasonably
attorney fees and expenses in connection with such motion. Except as expressly
set forth herein, each party shall bear its own attorneys' fees, expenses and
costs.

 



18.     Signatures. This Agreement may be signed in counterparts and the
Agreement, together with its counterpart signature pages, shall be deemed valid
and binding on each party when duly executed by all parties. This Agreement may
be amended only by an instrument in writing signed by the party to be charged
with enforcement thereof. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof.

 



19.     Choice of Law, Etc. Notwithstanding the place where this Agreement may
be executed by either of the parties, or any other factor, all terms and
provisions hereof shall be governed by and construed in accordance with the laws
of the State of New Jersey, applicable to agreements made and to be fully
performed in that State and without regard to the principles of conflicts of
laws thereof. Any action brought to enforce, or otherwise arising out of this
Agreement shall be brought only in State Court sitting in Essex County, New
Jersey.

 

15

 





 

20.     Exclusivity For a period of thirty (30) days from the date of the
execution of this Agreement, (a) Company and its representatives shall not
directly or indirectly discuss, negotiate or consider any proposal, plan or
offer from any other party relating to any liabilities, or any financial
transaction having an effect or result similar to the transactions contemplated
hereby, and (b) ASC shall have the exclusive right to negotiate and execute
definitive documentation embodying the terms set forth herein and other mutually
acceptable terms.

 



21.     Inconsistency. In the event of any inconsistency between the terms of
this Agreement and any other document executed in connection herewith, the terms
of this Agreement shall control to the extent necessary to resolve such
inconsistency.

 



22.     NOTICES. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of

 



(a)     the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile transmission,

 



(b)     the seventh business day after deposit, postage prepaid, in the United
States Postal Service by registered or certified mail, or

 



(c)     the second business day after mailing by domestic or international
express courier, with delivery costs and fees prepaid,





 

16

 

 

in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days' advance written notice similarly given to each of the other
parties hereto):

 





Company:       Bioneutral Group, Inc.   Attn: Chief Executive Officer  
Telephone No.: (856) 332-7808   E-mail : tom.cbionetral.com     Mobile:
856.332.7808

 



 

with a copy to:

Norman I. Klein, Esq.     Carlet, Garrison, Klein and Zaretsky     1135 Clifton
Ave.     Clifton, NJ 07013     Telephone No.: (973) 777-6200 ext. 130    
Telecopier No.: (973) 777-0412     E-mail: nklein@cgkesqs.com           ASC
Recap LLC           90 Grove Street     Ridgefield CT 06877     Telephone No.:
203-431-8300     E-mail                       and           Krieger & Prager LLP
    39 Broadway     Suite 920     New York, NY 10006     Attn: Samuel M.
Krieger, Esq.     Telephone No.: (212) 363-2900     Telecopier No.: (212)
363-2999     E-mail : sk@kplawfirm.com



 



Signature. This Agreement may be executed in counterparts and by facsimile,
portable document format or other electronic means, each of which shall
constitute an original and all of which when taken together shall constitute one
document.

 

17

 





 

IN WITNESS WHEREOF, the parties have duly executed this Settlement Agreement and
Stipulation as of the date first indicated above.

 

  ASC RECAP LLC       By: /s/ STEPHEN HICKS     Name: STEPHEN HICKS     Tittle :
MANAGER         BIONEUTRAL GROUP, INC.       By: /s/ MARK LOWENTHAL     Name:
MARK LOWENTHAL     Tittle : Chief Executive Officer



 

18

 









 

SCHEDULE A



 

CLAIMS



 



Seller  Nature of Claim  Amount  DH Technical Consulting, LLC  Contract
Consulting Fees  $17,850.00  Thomas Thornton  Invoices Deferred Salary 
 4,800.03  Gersten Savage LLP  Invoices Attorneys' Fees   7,200.00  DL Piper
(US) LLP  Invoices Consulting Fees   112,500.00  DH Technical Consulting, LLC 
Invoices Consulting Fees   20,000.00  CT Partners      103,948.14     Total 
$266,298.17 

 



19

 

 



Exhibit 6 (m)

 

Affiliates

 

 



 



